Citation Nr: 0723766	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board issued a final decision in August 1987 by which 
service connection for PTSD was denied; while the evidence 
then of record contained competent medical evidence of a 
diagnosis of PTSD, the veteran's alleged stressor of being 
the only survivor of "a hill being overrun" by enemy forces 
in the Republic of Vietnam was not verified.  The evidence 
indicated the veteran was stationed in combat zones as a 
combat engineer but failed to show the veteran engaged in 
combat with the enemy or that the Company to which he was 
attached engaged in such combat during the times he was so 
assigned.  The veteran again filed a claim of entitlement to 
service connection for PTSD in March 2003.  While the RO has 
reopened his claim and then denied service connection on the 
merits, whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed by the 
Board before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Prior to appellate review of his claim to reopen, the Board 
finds that the claim must be remanded for compliance with the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and recent case law.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
VCAA notice for reopening claims.  According to the Court, in 
the context of a claim to reopen, the Secretary must look at 
the bases for the denial in the prior decision and respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence 
on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the April 2004 VCAA notification letters sent 
to the veteran referencing his PTSD claim are insufficient.  
The veteran should be informed of the criteria for service 
connection, what constitutes new and material evidence to 
reopen his claim, and specifically informed of what evidence 
would be necessary to substantiate the element required to 
establish service connection that was found insufficient in 
the previous denial (verification of his alleged stressor).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice that includes an explanation 
of the basis for the prior final Board 
denial in August 1987 of entitlement to 
service connection for PTSD, what 
constitutes new and material evidence, 
including the information and/or evidence 
needed to reopen the previously denied 
claim, and the criteria for service 
connection.  Specifically, the veteran 
should be informed of what evidence would 
be necessary to substantiate the element 
required to establish service connection 
that was found insufficient in the 
previous final denial of record.  The 
veteran should also be informed of his 
and VA's respective duties for obtaining 
evidence and asked to submit any evidence 
in his possession.

2.  Readjudicate the issue of whether new 
and material evidence has been received to 
reopen a claim for service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


